Opinion filed February 14, 2013




                                          In The


         Eleventh Court of Appeals
                                        __________

                                   No. 11-11-00038-CR
                                       __________

                     JENNIFER KAY ALEXANDER, Appellant

                                              V.

                             STATE OF TEXAS, Appellee


                           On Appeal from the 39th District Court

                                    Haskell County, Texas

                                  Trial Court Cause No. 6370


                           MEMORANDUM OPINION
        Jennifer Kay Alexander appeals from a judgment adjudicating her guilty of the offense
of possession of a controlled substance. In September 2009, Appellant entered a plea of guilty.
The trial court deferred adjudication of Appellant’s guilt, placed her on community supervision
for a term of two years, and assessed a $1,000 fine. In December 2010, the State filed a motion
to revoke community supervision and adjudicate guilt, alleging that Appellant violated six
conditions of her community supervision. Appellant pleaded not true to the alleged violations.
After a hearing on the State’s motion, the trial court found that Appellant had violated three
conditions of her community supervision by committing the offense of possession of a controlled
substance in Taylor County, adjudicated her guilty of the original offense, and assessed
punishment at confinement for a term of twenty-four months and a fine of $1,000. We affirm.
                                            Background Facts
       The trial court found that Appellant violated Conditions 2, 10, and 12 of the terms and
conditions of her community supervision.           In pertinent part, the conditions required that
Appellant commit no new offense, remain in Haskell County unless given written consent to
leave, and refrain from the possession, use, sale, or control of any controlled substance. On
October 3, 2010, officers of the Taylor County Sheriff’s Department stopped Appellant’s vehicle
in Abilene. Pursuant to a consent search of her vehicle, the officers discovered approximately
six grams of methamphetamine and six grams of alprazolam between the center console and the
passenger seat. In her sole issue on appeal, Appellant argues that the trial court abused its
discretion in revoking her deferred adjudication community supervision. Appellant contends the
State failed to meet its burden of proof.
                                        Standard of Review
       The burden is on the State to show, by a preponderance of the evidence, that the
defendant committed a violation of the conditions of community supervision. Cobb v. State, 851
S.W.2d 871, 873 (Tex. Crim. App. 1993). We review the trial court’s order, in which it revokes
community supervision, under an abuse of discretion standard. Rickels v. State, 202 S.W.3d 759,
763 (Tex. Crim. App. 2006). The trial court is the sole judge of the credibility of the witnesses
and the weight to be given their testimony, and the evidence is reviewed in the light most
favorable to the trial court’s ruling. Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App.
1981). The trial court abuses its discretion if it revokes community supervision when the State
has failed to meet its burden of proof. Hart v. State, 264 S.W.3d 364, 366 (Tex. App.—Eastland
2008, pet. ref’d). Proof by a preponderance of the evidence of any one of the alleged violations
of the terms and conditions of community supervision is sufficient to support a revocation order.
TEX. CODE CRIM. PROC. ANN. art. 42.12, §§ 5(b), 21(b) (West Supp. 2012); Moore v. State, 605
S.W.2d 924, 926 (Tex. Crim. App. 1980). If the greater weight of the credible evidence creates a
reasonable belief that a defendant violated a condition of her community supervision, the trial
court does not abuse its discretion if it revokes community supervision. Rickels, 202 S.W.3d at
763–64.

                                                   2
                  Revocation of Community Supervision & Adjudication of Guilt
       Appellant’s specific argument is that the State failed to prove by a preponderance of the
evidence that she was in control of the methamphetamine found in her car. She further argues
that, contrary to her testimony at trial, she did not know she needed written permission to leave
Haskell County.
       Steven Cody Ott was Appellant’s adult probation officer. He testified that he explained
the terms and conditions of community supervision to Appellant. Ott further testified that
Appellant did not have written permission to leave Haskell County. Shay Bailey, a narcotics
agent for the Taylor County Sheriff’s Department, testified that he was investigating a report of
individuals dealing methamphetamine out of Abilene-area hotels. Officer Bailey testified that he
observed a Ford Expedition—registered to Timothy Alexander, Appellant’s husband—driving
toward Abilene from Jones County. He observed two traffic violations and followed the vehicle
to the Country Hearth Inn. Appellant was driving the Ford Expedition. After police stopped the
vehicle, Appellant consented to a search of the car. Officer Bailey testified that he discovered
approximately six grams each of substances later identified as methamphetamine and alprazolam
alongside Appellant’s cell phone.
       At trial, Appellant testified she understood that, as a condition of her community
supervision, she needed permission to leave Haskell County. Appellant admitted that she never
got permission on October 3, 2010, to go into Taylor County. Further, Appellant admitted to
going to Abilene the week prior to this incident and to Stamford, in Jones County, the morning
of the incident—all without the written permission required under the terms of her community
supervision.
       The record contains evidence supporting the trial court’s determination that Appellant
violated at least one of the terms and conditions of her community supervision, leaving Haskell
County without written consent. Proof of one violation is sufficient to support a revocation.
McDonald v. State, 608 S.W.2d 192, 200 (Tex. Crim. App. 1980); Jones v. State, 571 S.W.2d
191, 193–94 (Tex. Crim. App. 1978). Accordingly, the trial court did not abuse its discretion in
finding the alleged violation to be true and proceeding with an adjudication of guilt. Appellant’s
sole issue on appeal is overruled.




                                                3
                                       This Court’s Ruling
        The judgment of the trial court is affirmed.




                                                             MIKE WILLSON
                                                             JUSTICE


February 14, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                 4